Exhibit 10.2

 

Third Amendment to Lease

 

This Third Amendment to Lease (this “Amendment”) is by and between PDM 850 Unit,
LLC, a Delaware limited liability company (“Landlord”), and Alkermes, Inc., a
Pennsylvania corporation ( “Tenant”) and is executed as of this 15 day of May,
2014.

 

WHEREAS, Landlord and Tenant are parties to a certain Lease dated as of
April 22, 2009, as amended by that certain First Amendment to Lease dated
June 15, 2009, as amended by a Second Amendment to Lease (the “Second
Amendment”) dated November 12, 2013 (together, the “Lease”) with respect to
certain premises (the “Premises”) located at 850 Winter Street, Waltham,
Massachusetts;

 

WHEREAS, Tenant was acquired by merger by Alkermes PLC, an Irish public limited
company (the “Guarantor”), and Landlord desires to have Guarantor guarantee
Tenant’s obligations under the Lease; and

 

WHEREAS, Tenant desires to utilize certain portions of the parking garage
located in the basement of the Building for storage as identified on Exhibit A,
attached (“Storage Areas”);

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Undefined Terms.  All capitalized terms
used herein and not herein defined shall have the meanings set forth in the
Lease.

 

2.                                      Guaranty.  Tenant has, on the date of
this Amendment, delivered a lease guaranty in the form attached as Exhibit B
(the “Guaranty”) to Landlord from Guarantor.

 

3.                                      Storage Areas.   Landlord agrees to
license to Tenant the Storage Areas, in their “as is” condition, subject to the
following terms.  The term of the license of the Storage Areas shall be
co-terminus with the term of the Lease and Tenant shall have no obligation to
pay Base Rent for the Storage Areas. Landlord shall not be required to provide
any services to the Storage Areas.  The Storage Areas shall not be included for
the purpose of determining Tenant’s Pro Rata Share of Operating Expenses and
Taxes pursuant to the Lease.  To the extent applicable to Tenant’s use of and
conduct in the Storage Areas, the provisions of the Lease shall apply.  Except
as set forth above, all other expenses associated with the use and occupancy of
the Storage Areas shall be payable by Tenant. Tenant shall be responsible for
securing the Storage Areas by use of fencing or another method reasonably
approved by Landlord (the parties acknowledging that he existing fencing meets
the requirements of this sentence). In connection with the creation of the
Storage Areas, Tenant’s right to total parking spaces and non-designated parking
spaces located in the parking garage pursuant to Section 20.10 of the Lease, as
previously amended, are each hereby reduced by two (2) spaces. Landlord shall
have the right to relocate one or more of the Storage Areas in the basement of
the Building from time to time at no cost to Tenant upon at least 30 days’ prior
written notice to Tenant, in which case the parties shall prepare a replacement
Exhibit A to this Amendment and, if such relocated Storage Areas do not affect
the availability of parking spaces in the basement, Tenant shall be entitled to
the reinstatement of the previously

 

--------------------------------------------------------------------------------


 

affected parking spaces in an amount equal to the number of parking spaces made
available on account of such relocation (but not to exceed two spaces in any
event).

 

4.                                      Miscellaneous.

 

(a) Section 2.05(a) of the Lease is hereby amended by deleting the first (1st),
second (2nd) and third (3rd) sentences thereof and substituting the following:

 

“The Letter of Credit Amount shall be increased by Tenant (via amendment to the
then-existing Letter of Credit or by supplying Landlord with a replacement
Letter of Credit) by the amount of $1,500,000 if Guarantor fails, at any time
during the term of this Lease, to meet the Financial Test (as hereinafter
defined).  The “Financial Test” shall mean that Guarantor, on a consolidated
basis, has unrestricted cash, cash equivalents and short-term investments, as
determined in accordance with generally accepted accounting principles,
consistently applied, equal to at least $50,000,000 in United States dollars. 
If, at any time after the Letter of Credit is increased pursuant to the
foregoing, Guarantor subsequently meets the Financial Test for three complete
calendar quarters in a row and reasonably evidences the same to Landlord, then,
provided that Tenant is not then in default beyond applicable notice or cure
periods and no Bankruptcy Event (as defined below) is then in effect, Tenant
shall be entitled to reduce the Letter of Credit by the amount of $1,500,000
(but to an amount equal to no less than $1,493,105.25) until such time, if any,
that Guarantor subsequently fails to meet the Financial Test.”

 

(b) Section 10.02 of the Lease is hereby modified by adding, as the last
sentence, the following: “Tenant shall provide Landlord, on the same terms and
conditions, with similar statements to those in (f), (g) and (h) above from the
Guarantor with respect to the Guaranty.”

 

(c) References in Sections 14.01(e) and (f) of the Lease to “Tenant” are hereby
modified to mean “Tenant or Guarantor”.

 

(d) The provisions of Section 20.09 of the Lease are hereby amended and restated
in their entirety as follows:

 

“If, at any time, Guarantor ceases to be a publicly traded company subject to
the reporting requirements of the SEC, then, upon the written request of
Landlord, Guarantor, within 30 days following the end of each fiscal quarter
occurring during the term shall furnish to Landlord an accurate, up-to-date
financial statement of Guarantor showing Guarantor’s financial condition for the
immediately preceding fiscal quarter and, with respect to the fourth fiscal
quarter, the fiscal year, such annual statement to be audited if available,
together with a certification from Guarantor’s chief financial officer as to
whether Guarantor then complies with the Financial Test.  Tenant shall also use
commercially reasonable efforts to provide the foregoing annual financial
statements for any Transferee of more than 33% of the Premises that is not a
publicly traded company subject to the reporting requirements of the SEC.  If
any such financial statements are not publicly available, Landlord shall treat
the financial statements confidentially, but shall be permitted to provide them
to prospective and current lenders and prospective purchasers who agree to treat
them with the same degree of confidentiality.”

 

(e) References to “PDM Unit 850, LLC”, which appear in certain places in the
Lease and the prior amendments to Lease, are hereby revised to mean “PDM 850
Unit, LLC”, correcting a scrivener’s error in those documents.

 

2

--------------------------------------------------------------------------------


 

(f) Section 5 of the Second Amendment is hereby amended be deleting the number
“fifteen (15)” in the sixteenth line of Section 5 and replacing it with the
number “five (5)”.

 

5.                                      Authority.  Tenant warrants and
represents that (a) Tenant is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized;
(b) Tenant has duly executed and delivered this Amendment; (c) the execution,
delivery and performance by Tenant of this Amendment (i) are within the powers
of Tenant, (ii) have been duly authorized by all requisite action, (iii) will
not violate any provision of law or any order of any court or agency of
government, or any agreement or other instrument to which Tenant is a party or
by which it or any of its property is bound, and (iv) will not result in the
imposition of any lien or charge on any of Tenant’s property, except by the
provisions of this Amendment; and (d) this Amendment is a valid and binding
obligation of Tenant enforceable in accordance with its terms.  This warranty
and representation shall survive the termination of the Lease.

 

Landlord warrants and represents that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
organized; (b)  Landlord has duly executed and delivered this Amendment; (c) the
execution, delivery and performance by Landlord of this Amendment (i) are within
the powers of Landlord, (ii) have been duly authorized on behalf of Landlord by
all requisite action and (iii) will not violate any provision of law or any
order of any court or agency of government, or any agreement or other instrument
to which Landlord is a party or by which it or any of its property is bound; and
(d) this Amendment is a valid and binding obligation of Landlord enforceable in
accordance with its terms.  This warranty and representation shall survive the
termination of the Lease.

 

6.                                      Brokerage.  Landlord and Tenant each
represent and warrant that they have not directly or indirectly dealt with any
broker in connection with this Amendment.

 

7.                                      Ratification.  Except as hereby amended,
the Lease shall remain in full force and effect, is hereby ratified and
confirmed, and remains unchanged.

 

8.                                      Governing Law.  This Amendment shall be
governed by and construed and enforced in accordance with the laws of the state
in which the Property is located.

 

9.                                      Counterparts.  This Amendment may be
executed in several counterparts, each of which shall be an original but all of
which shall constitute but one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Amendment under
seal as of the date first noted above.

 

 

 

PDM 850 UNIT, LLC

 

 

 

By:

PD Winter Street, LLC, its sole member

 

 

 

 

By :

/s/ PAUL R. MARCUS

 

 

Name: Paul R. Marcus

 

 

Title: A Member of Its Executive Committee

 

 

 

 

 

 

 

ALKERMES, INC.

 

 

 

 

 

By:

/s/ JAMES M. FRATES

 

 

Name: James M. Frates

 

 

Title: Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Storage Area

 

5

--------------------------------------------------------------------------------


 

[g138731kk03i001.jpg]

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

[See Form of Guaranty, Attached]

 

7

--------------------------------------------------------------------------------


 

Guaranty

850 Winter Street

Waltham, Massachusetts, USA

 

Guaranty dated as of May         , 2014, by the undersigned Alkermes PLC, a
company registered under the laws of Ireland with company number 498284 and
having its registered office at Connaught House, 1 Burlington Road, Dublin, 4
(the “Guarantor”).

 

BACKGROUND

 

PDM 850 Unit, LLC (“Landlord”) and Alkermes, Inc. (“Tenant”) are parties to a
Lease dated as of April 22, 2009, as previously amended by a First Amendment to
Lease dated June 18, 2009, a Second Amendment to Lease dated November 12, 2013,
and a Third Amendment to Lease dated as of the date hereof (as the same may
hereafter be amended, the “Lease”) for certain premises at 850 Winter Street,
Waltham, Massachusetts.  Tenant is a subsidiary of Guarantor. Guarantor acquired
Tenant by merger and is entering into this Guaranty in connection with the
execution and delivery of the Third Amendment.

 

AGREEMENT

 

1.                                      Guarantor hereby unconditionally
guarantees to Landlord, its successors and assigns, upon Landlord’s first
demand, the full payment of all amounts payable by Tenant, its successors and
assigns under the Lease and performance and observance of all the covenants,
conditions and agreements in the Lease provided to be performed and observed by
Tenant, its successors and assigns, whether now existing or hereafter arising,
for the entire term of the Lease, as it may be extended (the “Term”), and to any
holdover term thereafter, for the entire Premises.  Guarantor waives notice of
non-payment of rent, additional charges, or any other amounts to be paid by
Tenant under the Lease, and waives notice of default or non-performance of any
of Tenant’s other covenants, conditions and agreements contained in the Lease. 
Guarantor further waives, to the fullest extent permitted by law, any and all
legal, equitable and/or surety defenses whatsoever to which Guarantor might
otherwise be entitled, provided that Guarantor shall have the benefit of any
defense that would be available to Tenant under the Lease (including without
limitation the defense of performance) except any defenses that would arise by
virtue of Tenant being adjudged bankrupt or insolvent.

 

2.                                      Guarantor agrees that its liability
under this Guaranty shall be primary and joint and several with Tenant and that
in any right of action which shall accrue to Landlord under the Lease, Landlord
may, at its option, proceed against Guarantor, without having commenced any
action or having obtained any judgment against Tenant.

 

3.                                      The individual(s) executing this
Guaranty on behalf of Guarantor represents and warrants to Landlord, as an
inducement for Landlord to enter into and execute the Lease, that such
individual is duly authorized to execute and deliver this Guaranty on behalf of
Guarantor, that this Guaranty is a valid and binding obligation of Guarantor
enforceable in accordance with

 

8

--------------------------------------------------------------------------------


 

its terms, and that this Guaranty violates no law, rule, regulation, agreement
or contract applicable to or binding on Guarantor.

 

4.                                      Guarantor further agrees as follows:

 

a.                                      Any and all claims of any nature which
Guarantor may now or hereafter have against Tenant are hereby subordinated to
the full and final cash payment to Landlord of all obligations under the Lease
and under this Guaranty.  Without limiting the generality of the foregoing,
prior to the full and final cash payment to Landlord of all obligations under
the Lease and under this Guaranty, Guarantor agrees that he or she shall not: 
(i)  make any claim of liability of Tenant to Guarantor or assert any set-off or
counterclaim against Tenant whether by reason of paying any sum due or
recoverable under this Guaranty (whether or not demanded by Landlord); or
(ii) attempt to prove in competition with Landlord any claim regarding any
payment made under this Guaranty.  To the extent that the exercise by Guarantor
of any such right would impair the ability of Tenant to fully perform and
observe all the covenants and conditions in the Lease on the Tenant’s part to be
performed and observed, Guarantor waives any rights of subrogation, any rights
to enforce any right or remedy of Landlord against Tenant, and any right to
participate in any collateral held or payment received by Landlord until such
full and final cash payment is made.

 

b.                                      In the event of avoidance, disgorgement,
reduction, reconveyance or recovery of any payment from Tenant to Landlord as a
preference under any laws relating to the bankruptcy, reorganization or
liquidation of debtors, or as a so-called fraudulent conveyance, or under any
other applicable law, Landlord shall be entitled to recover on demand the amount
of such payment from Guarantor as if such payment had never been made by Tenant.

 

c.                                       Guarantor represents and warrants to
Landlord, as an inducement for Landlord to enter into and execute the Lease,
that Guarantor has a financial interest in the Tenant.

 

5.                                      Guarantor further agrees to be
responsible to the Landlord for any reasonable expenses, including reasonable
attorneys’ fees, incurred by Landlord in successfully enforcing any obligations
of Guarantor under this Guaranty.

 

6.                                      Guarantor’s liability hereunder shall be
ascertained as though the Guarantor was itself the tenant under the Lease,
jointly and severally with Tenant, and the Guarantor’s obligations hereunder
shall not be affected or impaired by any relief of Tenant from Tenant’s
obligations under the Lease by operation of law or otherwise including, without
limitation, in connection with proceedings under the bankruptcy laws now or
hereafter enacted, or similar laws for the relief of debtors.

 

7.                                      Guarantor hereby irrevocably and
unconditionally submits to personal jurisdiction in The Commonwealth of
Massachusetts over any suit, action or proceeding arising out of this Guaranty
or out of the Lease, and Guarantor hereby waives any right to object to personal
jurisdiction within The Commonwealth of Massachusetts.  The initiation of any
suit, action or

 

9

--------------------------------------------------------------------------------


 

proceeding by Landlord against any Guarantor or any property of Guarantor in any
other jurisdiction shall not constitute a waiver of the agreements contained
herein that the law of The Commonwealth of Massachusetts shall govern the rights
of Landlord and the rights and obligations of Guarantor under this Guaranty, and
that Guarantor submits to personal jurisdiction within The Commonwealth of
Massachusetts.  Guarantor hereby waives any right to a trial by jury for any
claim arising under this Guaranty.

 

8.                                      If any term of this Guaranty, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Guaranty, or the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

9.                                      Guarantor further expressly agrees that
the validity of this Guaranty and the obligations of Guarantor under this
Guaranty shall not be terminated or in any way affected or impaired by reason of
the assertion by Landlord against Tenant of any of the rights or remedies
reserved to Landlord pursuant to the provisions of the Lease, or by reason of
the waiver or failure by Landlord to enforce any of the terms, covenants or
conditions of the Lease, this Guaranty, or any other guaranty of the Lease (if
any), or by reason of the granting of any indulgence or extension to Tenant, or
Guarantor, or to any other guarantor (if any), all of which may be given or done
by Landlord from time to time without notice to Guarantor.

 

10.                               This Guaranty shall be governed by the laws of
the Commonwealth of Massachusetts (other than with respect to principles of
conflicts of laws thereunder), except that issues relating to this arbitration
clause and any arbitration hereunder shall be governed by the Federal
Arbitration Act, Chapters 1 and 2.  Any controversy or claim arising out of or
relating to this Guaranty shall be determined by arbitration in accordance with
the International Arbitration Rules of the American Arbitration Association.  In
the event of any such election the following provisions shall apply.  There
shall be one (1) arbitrator.  The place of the arbitration shall be (and the
hearings shall be conducted in) Boston, Massachusetts.  Judgment on the
award(s) rendered by the arbitrator may be entered into any court having
jurisdiction thereof.  Guarantor hereby waives all objection which it may have
at any time to the laying of venue of any proceedings brought in such courts,
waives any claim that such proceedings have been brought in an inconvenient
forum and further waives the right to object with respect to such proceedings
that any such court does not have jurisdiction over such party.

 

10.                               Guarantor appoints Douglas McLaughlin, having
an address at c/o Langer & McLaughlin, LLP, 855 Boylston Street, 6th Flor,
Boston, MA 02116, as Guarantor’s agent for service of process in any action
under this Guaranty. Nothing in this paragraph shall be deemed to restrict or
otherwise limit Landlord’s right to initiate proceedings before the competent
courts of Ireland in order to obtain injunctive or interim measures, including
without limitation an action to obtain provisional payment under the present
Guaranty, as the case may be.  So far as is permitted under the applicable law,
this consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process in one of the manners
specified

 

10

--------------------------------------------------------------------------------


 

in this Guaranty, or as otherwise permitted by law, shall be necessary in order
to confer jurisdiction upon the person of Guarantor in any such court.

 

11.                               Capitalized terms used and not defined in this
Guaranty shall have the same meanings as in the Lease.

 

Executed as a sealed Massachusetts instrument.

 

 

GUARANTOR:

 

 

 

 

 

 

 

GIVEN under the Common Seal of

 

[g138731kk03i002.jpg]

ALKERMES PLC

 

and DELIVERED as a deed:

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director / Secretary

 

11

--------------------------------------------------------------------------------